Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 & 18-20 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum dot device, comprising: a quantum well stack; a plurality of first gates above the quantum well stack; and a plurality of second gates above the quantum well stack; wherein, for one or more of the plurality of second gates, a second gate is in between two first gates of the plurality of first gates, and wherein: either the plurality of first gates are arranged in a triangular lattice, or the plurality of first gates and the plurality of the second gates are arranged in a hexagonal array.			The most relevant prior art reference due to Roberts et al. (Pub. No.: WO 2017/213646 A1) substantially discloses a quantum dot device, comprising: 					a quantum well stack (Par. 0046; Fig. 5 – quantum well stack 146); 			a plurality of first gates above the quantum well stack (Par. 0035, Figs. 2-3 – first gates 106); and 												a plurality of second gates above the quantum well stack (Par. 0035, Figs. 2-3 – second gates 108); 											wherein, for one or more of the plurality of second gates, a second gate is in between two first gates of the plurality of first gates (Par. 0035, Figs. 2-3).					
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-4, 6, 8-14, & 26-27: these claims are allowed because of their dependency status from claim 1.													
Regarding Claim 18: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum computing device, comprising: a quantum processing device, wherein the quantum processing device includes a quantum dot device, wherein the quantum dot device includes a quantum well stack, a plurality of quantum dot gates above the quantum well stack, and a plurality of barrier gates above the quantum well stack, wherein the plurality of barrier gates are arranged in electrically continuous first rows and the plurality of quantum dot gates are arranged in electrically continuous second rows parallel to the first rows, and wherein either the plurality of barrier gates or the plurality of quantum dot gates are arranged in a triangular lattice.

The most relevant prior art reference due to Roberts et al. (Pub. No.: WO 2017/213646 A1) substantially discloses a quantum computing device (Par. 0114, Fig. 55), comprising:		
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 18 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 18 is deemed patentable over the prior arts.

Regarding Claims 28-29: these claims are allowed because of their dependency status from claim 18.

Regarding Claim 21: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum dot device, comprising: a quantum well stack; and a plurality of first gates and a plurality of second gates in an array above the quantum well stack, wherein the array is such for at least one first gate: nearest neighbors for the at least one first gate are gates of the plurality of second gates, and second-nearest neighbors for the at least one first gate are other gates of the plurality of first gates, and wherein the array includes at least one hexagon of three of the plurality of first gates and three of the plurality of second gates as six vertices of the hexagon, where, in the hexagon. nearest neighbors of each of the three of the plurality of first gates are two gates of the three of the plurality of second gates, and second-nearest neighbors of each of the three of the plurality of first gates are other two gates of the three of the plurality of first gates.
The most relevant prior art reference due to Roberts et al. (Pub. No.: WO 2017/213646 A1) substantially discloses a quantum dot device, comprising: 					a quantum well stack (Par. 0046; Fig. 5 – quantum well stack 146); 			a plurality of first gates and a plurality of second gates in an array above the quantum well stack (Par. 0035, Figs. 2-3 – first gates 106, second gates 108); and 					wherein the array is such for at least one first gate: 								nearest neighbors for the at least one first gate are gates of the plurality of second 	gates (Par. 0035, Figs. 2-3); and										second-nearest neighbors for the at least one first gate are other gates of the 	plurality of first gates, and (Par. 0035, Figs. 2-3).			
	

However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 21 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 21 is deemed patentable over the prior arts.

Regarding Claim 23: this claim is allowed because of their dependency status from claim 21.												

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


05/02/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812